—Order unanimously affirmed without costs. Memorandum: Family Court’s determination placing respondent in the custody of the Commissioner of Social Services for structured supervision in a residential facility is fully supported by the record (see, Matter of Hasan R., 177 AD2d 817, 818). The contention of respondent that the order of disposition does not comply with Family Court Act § 754 (2) is without merit. The reasons for the disposition are fully set forth in the order (cf, Matter of Tynisah S., 201 AD2d 958).
We call attention to the fact that the County Attorney failed to submit an answering brief. That failure hardly comports with his responsibilities in these matters. (Appeal from Order of Erie County Family Court, Mix, J. — Violation of Probation.) Present — Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.